WATSON, District Judge.
This is a motion by the plaintiff to remand his cause of action against the defendant, The Delaware and Hudson Railroad Corporation, to the Court of Common Pleas of Lackawanna County, where it was instituted.
On August 13, 1953, plaintiff, a trainman employed by the defendant railroad •corporation, brought suit in the Court •of Common Pleas of Lackawanna County for damages for injuries sustained by Rim while in the employ of the defendant on December 16, 1952. Suit was brought under two Acts of Congress, one •commonly known as the Federal Employers’ Liability Act, 45 U.S.C.A. §§ 51-60 and the other as the Federal Safety Appliance Act, 45 U.S.C.A. §§ 1-46.
The cause was removed to this Court from the State Court upon the petition of the defendant. Removal of plaintiff’s cause of action was allowed in contravention of 28 U.S.C.A. § 1445(a) relating to non-removable actions, which provides :
“A civil action in any State court against a railroad or its receivers or trustees, arising under sections 51-60 of Title 45, may not be removed to any district court of the United States.”
 This section prohibits removal even though there is diversity of citizenship or the action involves a federal question. Great Northern Railway Company v. Alexander, 246 U.S. 276, 38 S.Ct. 237, 62 L.Ed. 713.
Plaintiff’s motion to remand must be granted and an appropriate order will be entered herewith.